Citation Nr: 1640127	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  14-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for service-connected asthma, in excess of zero percent from January 27, 2005 and 10 percent from December 10, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected plantar fasciitis of the right foot.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected plantar fasciitis of the left foot.


REPRESENTATION

Veteran represented by:	Jessica Fleming, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to December 1984 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which awarded service connection for plantar fasciitis of the right and left feet and assigned 10 percent ratings to each.  The April 2012 decision also awarded service connection for asthma and assigned a noncompensable (zero percent) rating.  The effective date of the grants of service connection and assigned initial ratings was the January 27, 2005 date of claim.  The Veteran filed a notice of disagreement (NOD) with the assigned ratings in July 2012.  A statement of the case (SOC) was issued in December 2013 and the Veteran perfected his appeals by filing a timely VA Form 9 in February 2014.

In a February 2013 rating decision, the RO increased the rating assigned to the service-connected asthma to 10 percent, effective December 10, 2010, creating a staged rating as indicated on the title page.  The Veteran has not expressed satisfaction with the increased rating; this matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In June 2016, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.

The Veteran was last afforded a VA examination, which addressed his asthma and plantar fasciitis disabilities, in December 2010.  The Veteran, through his attorney, has recently submitted evidence suggesting a worsening in asthma and plantar fasciitis symptomatology.  In particular, private treatment records dated from May 2014 through February 2016 document the Veteran's ongoing treatment for severe asthma with a chronic obstructive component.  Notably, a May 2014 private treatment record indicated that the Veteran experienced an acute exacerbation of asthma secondary to sinusitis.  Contemporaneous pulmonary function testing documented FEV-1 at 68% of predicted; however, this finding was made pre-bronchodilator and is therefore insufficient to warrant an increased rating under the pertinent diagnostic criteria.  See 38 C.F.R. § 4.96(d)(4) (2015).

Similarly, with respect to the right and left plantar fasciitis, the Veteran has also submitted private treatment records indicating contracture of plantar fasciitis and restricted range of motion of the right 1st metatarsal phalangeal joint.  This evidence is suggestive of potentially worsening plantar fasciitis symptomatology.

Thus, to ensure that the record reflects the current extent of the service-connected asthma and plantar fasciitis disabilities, examinations, with findings responsive to the pertinent rating criteria, are needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Upon remand, any pertinent records of the Veteran's ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of the Veteran's VA treatment.  All such available documents must be associated with the claims file.

2. Upon receipt of all additional records, schedule an appropriate VA compensation examination reassessing the severity of the Veteran's service-connected asthma.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.

The examination should be performed in accordance with the current disability benefits questionnaire, to include appropriate pulmonary function testing.

3. After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right and left plantar fasciitis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests deemed necessary shall be conducted, including x-rays, and the results reported in detail.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent applicable.

4. Thereafter, adjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

